Citation Nr: 1718920	
Decision Date: 05/30/17    Archive Date: 06/06/17

DOCKET NO.  16-62 270	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to extension of delimiting for Chapter 35 Dependents' Educational Assistance (DEA) beyond May [REDACTED], 2014.


ATTORNEY FOR THE BOARD

John Kitlas, Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from July 1968 to August 1971.  He died in October 2015.  The Appellant in this case is his child.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a determination by the Education Center located at the Department of Veterans Appeals (VA) Regional Office (RO) in Muskogee, Oklahoma.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  The Appellant became 18 years of age in April 2006, after the Veteran had been found to be permanently and totally disabled and basic eligibility for DEA benefits had been established.

2.  The term for the educational institution where the Appellant was studying at the time he became 26 years of age was May [REDACTED], 2014.  Nothing in the record reflects the term went beyond that date.

3.  The record does not reflect the Appellant was ordered to active duty or involuntarily ordered to full-time National Guard duty during his period of eligibility.

4.  The record reflects the Appellant initially applied for use of his DEA benefits in September 2009; and that he subsequently had continuous study at educational institutions from January 2010 through May [REDACTED], 2014, with no evidence that his studies was suspended due to circumstances beyond his control.





CONCLUSION OF LAW

The criteria for an extension of the delimiting date for DEA benefits under Chapter 35 beyond May [REDACTED], 2014, are not met.  38 C.F.R. §§ 3500, 3511, 3512 (West 2014); 38 C.F.R. §§ 21.3020, 21.3021, 21.3040, 21.3041 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Basic eligibility for Chapter 35 benefits for the child or surviving spouse of a veteran is established in one of several ways: (1) the veteran was discharged from service under conditions other than dishonorable, or died in service; and (2) the veteran has a permanent total service-connected disability; or (3) a permanent total service-connected disability was in existence at the date of the veteran's death; or (4) the veteran died as a result of a service-connected disability.  38 U.S.C.A. §§ 3500, 3501, 3510; 38 C.F.R. § 3.807.  Except as provided in paragraphs (a)(2) and (3) of 38 C.F.R. § 3.57, the term child of the veteran means an unmarried person who is a legitimate child, a child legally adopted before the age of 18 years, a stepchild who acquired that status before the age of 18 years and who is a member of the veteran's household or was a member of the veteran's household at the time of the veteran's death, or an illegitimate child; and (i) who is under the age of 18 years; or (ii) who, before reaching the age of 18 years, became permanently incapable of self-support.  38 C.F.R. § 3.57 (a)(1).

In this case, the Appellant's basic eligibility for DEA benefits as the Veteran's child is not in dispute, as he has been found eligible for these benefits.  Rather, the dispute in this case is the delimiting date for such benefits.

Each eligible person shall be entitled to educational assistance under Chapter 35 for a period not in excess of 45 months (or to the equivalent thereof in part-time training).  38 U.S.C.A. § 3511(a)(1). 

The eligibility period generally begins on the person's 18th birthday, or on the successful completion of the child's secondary schooling, whichever occurs first, and ending on the person's 26th birthday.  See 38 U.S.C.A. § 3512(a); 38 C.F.R. 
§§ 21.3040(a), 21.3041(a).  An exception to the general rule for a beginning date provides, in part, that if a permanent and total disability rating occurs after the eligible person's 18th birthday, but before their 26th birthday, then the period of eligibility shall end 8 years after the date that is elected by that person to be the beginning date of entitlement under 38 U.S.C.A. § 3511 or subchapter V of Chapter 35 of Title 38.  See 38 U.S.C.A. § 3512 (a)(3); 38 C.F.R. § 21.3041 (a)(2)(ii) (Subchapter V pertains to special restorative training and such an element is not applicable in this case.  See 38 U.S.C.A. §§ 3540 -3542; 38 C.F.R. § 21.3300.).  The period of eligibility ends with the earlier of the date the Veteran is no longer rated permanently and totally disabled or 8 years after the beginning date elected.  The eligible person can elect as a beginning date (1) the effective date of the permanent and total rating, (2) the date VA notifies the veteran of the rating, or (3) any date in between.  38 C.F.R. § 21.3041(a)(2)(ii).

In this case, the record reflects the Veteran was assigned a 100 percent rating effective from June 6, 1991; and that an October 1993 rating decision concluded that entitlement to DEA benefits under Chapter 35 was established.  Here, the beginning date for the Appellant's DEA eligibility has been determined to be in April 2006, the date of his 18th birthday; with his delimiting date being in April 2014.  However, in this case, the delimiting date was ultimately determined to be May [REDACTED], 2014, to coincide with the end of the term at the educational institution the Appellant was enrolled in at that time.  See 38 C.F.R. § 21.3041 (g)

The Board acknowledges the record reflects the Appellant graduated high school (i.e., his secondary schooling) in May 2007, which is after his 18th birthday.  Further, the record reflects the Appellant submitted his initial application to use his DEA benefits in September 2009.  Nevertheless, as discussed above, the eligibility period only begins on the successful completion of the child's secondary schooling when that occurs prior to that person's 18th birthday.  See 38 U.S.C.A. § 3512; 38 C.F.R. §§ 21.3040, 21.3041.  Similarly, the exception to allow an eligible person to choose an effective date between the ages of 18 and 26 only occurs when the veteran is found to be permanent and totally disabled after the eligible person's 18th birthday.  Id.  Here, as noted above, the Veteran had been found to be permanently and totally disabled and basic eligibility for DEA benefits years prior to the Appellant's 18th birthday.  Consequently, even though the Appellant did not begin using his DEA benefits until 2009, there is no legal basis to assign a beginning date for basic eligibility after his 18th birthday in April 2006.  Moreover, the original delimiting date in April 2014 is consistent with his 26th birthday at that time.  

The Appellant has contended he is entitled to an extension of his delimiting date in this case.  In certain situations, the delimiting date may be modified or extended beyond an eligible person's 26th birthday, but generally not past his or her 31st birthday.  38 U.S.C.A. § 3512; 38 C.F.R. § 21.3041 (g).  The provisions of 38 C.F.R. 
§ 21.3041 (g) set forth the three exceptions. 

First, the period of eligibility ending date may be extended if an education program has been suspended due to conditions determined to be beyond the eligible person's control as listed at 38 C.F.R. § 21.3043.  If it is found that a suspension of a program of education was in fact due to conditions beyond the eligible person's control, then the ending date may be extended for the length of the period of suspension, but not beyond the eligible person's 31st birthday.  See 38 C.F.R. § 21.3041(g)(1). 

Second, if an eligible person's period of eligibility ending date occurs while the person is enrolled in an educational institution, VA may extend the period of eligibility in two circumstances: (i) for a child enrolled in an educational institution that regularly operates on the quarter or semester system, the ending date may be extended to the end of the quarter or semester; or (ii) for a child who completes a major portion of a course while enrolled in an educational institution that operates under other than a quarter or semester system, the ending date may be extended to the end of the course, but not to exceed 12 weeks.  See 38 C.F.R. 
§ 21.3041(g)(2).  Extensions under this provision may be made beyond age 31.  Id. 

The third and final exception allows a delimiting date extension where an eligible child is ordered to active duty or involuntarily ordered to full-time National Guard duty during her period of eligibility.  38 C.F.R. § 21.3041(h).

As noted above, the Appellant was already given an extension of eligibility to the end of the term in which his delimiting date fell, resulting in the present delimiting date of May [REDACTED], 2014.  Nothing in the record reflects his term of study went beyond this date; and none of the other exceptions appears to apply in this case.  For example, there is nothing in the record which reflects he was ordered to active duty or involuntarily ordered to full-time National Guard duty during his period of eligibility.

The Appellant has contended he is entitled to an extension because his use of DEA benefits was delayed due to circumstances beyond his control.  In pertinent part, he has indicated he could not begin his studies because he had to help his mother and father at home, which is why he did not complete his secondary schooling until May 2007, more than one year after his 18th birthday.  However, as already noted, the beginning date for basic eligibility based upon successful completion of secondary schooling is only used when it occurs prior to an eligible person becoming 18 years of age, not after.  Further, the exception under 38 C.F.R. 
§ 21.3041(g)(1) to permit an extension for circumstances beyond an eligible person's control is when it results in the suspension of his or her course of study, and by its plain wording does not apply to circumstances such as here when it is contended it caused a delay in beginning the use of such benefits.

The Appellant has also indicated that his course of study was interrupted due to circumstances beyond his control in that he had to reduce the number of hours he was able to attend educational institutions to help his parents.  He also indicated he was unable to attend school in the summer of 2013 as a result thereof.  

The Board is sympathetic to the Appellant's contentions.  Nevertheless, the fact that he had to reduce the number of hours of study is addressed by the fact that the total amount of DEA benefits a period not in excess of 45 months (or to the equivalent thereof in part-time training).  38 U.S.C.A. § 3511(a)(1) (Emphasis added).  The plain wording of the exception for a suspension in study indicates a period when all studies must be stopped, and not one where the total amount of study is less than other terms.  Further, the Board must take note of the fact that while courses may be offered, educational institutions traditionally take a break in the regular course of study during the summer season.  Moreover, the Board finds that subsequent to his initial application for DEA benefits in September 2009, the Appellant had continuous study at educational institutions from January 2010 through May [REDACTED], 2014, with no evidence that his studies were suspended due to circumstances beyond his control.  

The Board further notes that in requesting his appeal be advanced on the docket, the Appellant provided details regarding financial and personal difficulties he has experienced subsequent to his DEA benefits expiring in May 2014.  Nevertheless, as they pertain to a period after the May [REDACTED], 2014, delimiting date, the Board must find that the for the purposes of this appeal it does not provide a basis for finding he satisfies the exception for extension of his delimiting date pursuant to 38 C.F.R. § 21.3041(g)(1). 

In view of the foregoing, the Appellant's arguments essentially constitute a theory of equitable relief.  Although the Board is sympathetic to the claim, the Board is without authority to grant it on an equitable basis and instead is constrained to follow the specific provisions of law.  See 38 U.S.C.A. § 7104; Taylor v. West, 11 Vet. App. 436, 440-41 (1998); Harvey v. Brown, 6 Vet. App. 416, 425 (1994).  Based on the facts of this case, the Board must conclude there is no legal basis to extent his delimiting date for DEA benefits beyond May [REDACTED], 2014, which is the benefit he is seeking on appeal.  Where the law and not the evidence is dispositive of the issue before the Board, the claim must be denied because of the absence of legal merit or the lack of entitlement under the law.  See Sabonis v. Brown, 6 Vet. App. 426 (1994).

As an additional matter, the Board notes the Appellant also contended he should be entitled to DEA benefits for the 7 months he attended an educational institution prior to when his initial application was submitted in September 2009, and the benefits commenced in January 2010.  However, the record does not reflect the Appellant submitted a timely Notice of Disagreement for the effective date of the payment of such benefits when they were initially awarded; or that this issue is otherwise before the Board for appellate consideration.


ORDER

The appeal is denied.





____________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


